Title: To James Madison from Isaac Cox Barnet, 3 May 1803
From: Barnet, Isaac Cox
To: Madison, James


					
						private
						Sir
						Antwerp May 3d. 1803.  Tuesday eveng. 9 O’C.
					
					I am just now favoured with a Letter from Mr. Skipwith dated 30 Ulto. in which he says “this instant I have yours of the 27th.  I expect you will hear from our Minister by the time this reaches you, and probably you will be informed of his and Mr. Monroe’s intention of naming you one of the Commissioners that is expected to be formed here for the liquidation of Americans.  If this commission is formed and certainly in my opinion it will be, you will receive your appointment.  This business cannot be of three months duration and therefore will not interfere much with your project of establishing yourself at Havre.  I presume of course that you have continued since the receipt of your Commission for Antwerp, to inform the Government of your choice of Havre.  War is supposed here to be actually taking place.  I have little doubt of it myself.”
					This Sir, is communicated to me confidentially and I beg you will receive it as made to you with the hope of giving some interesting and early information.  It is under this idea that I profit of the Brig Betsy, said to be a remarkable fast Sailor, intended to set Sail at 4 in the Morning, (after being detained Some days by very blustering weather  as also the Philadelphia).
					The Letter from our Minister alluded to, has not reached me but probably will, by tomorrows Mail.
					As to what concerns me in the preceding, you will naturally imagine that I am highly sensible for the honor intended me.  But am I equal to the object?  I should call in the experience I have had, and hope that my Zeal and the friendly guidance of those who choose me, would aid me in accomplishing it with honor and advantage.
					I have been long the Sport of events, but zealously attached to the interests of my Country, I shall be prompt to obey where those interests call me.
					As I have not yet formed a fixed commercial establishment—owing to the unsettled State I have been in—I am willing to take what may fall to my Share in the turning of the Wheel.
					I will not hesitate to say that fortune has never yet deigned to Smile on me, except in a happy encrease of progeny and that I am extremely anxious to learn the ultimate fate of the Bills I took the liberty of drawing from Bordx. for which I have been under the necessity of authorizing Mr. G. M. Woolsey of New-York to enquire, having, by the failure of a House at Bordx. to whom I sold a Ship of his with guarantee, became his Debtor for about the sum of them.
					I have no other and had made no other. Merchantile engagement, and in addition to the hardship of the event, it is mortifying and inconvenient to me to propose means to obviate the delay I may experience before a Settlement with my debtors; and I hope Sir, from the list of Acts passed, you will have it in your power to allow a Settlement of my Accounts transmitted with the Bills aforementioned.
					In regard to the Consulate I may be fixed in, I am equally prepared for either Havre or this one—neither shall be a disappointment of moment tho’ I confess, that in doubt about War, I would rather not encrease my expences by an unfruitful removal.
					The Moniteur is Silent as usual on the State of affairs.  Trade is in a general State of Stagnation in this Country (France).  I am with respectful attachment Sir Your devoted & obedient
					
						I, Cox Barnet
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
